MEMORANDUM **
Kevin Perry appeals pro se from the district court’s judgment dismissing without leave to amend his action against Laidlaw Transit Services, Inc., and First Transit, Inc., alleging violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968 (“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998), and review for abuse of discretion the denial of leave to amend a complaint, Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 983 (1999). We affirm.
The district court properly dismissed Perry’s claims brought under RICO because Perry did not allege facts indicating that defendants collected an unlawful debt, see Sundance Land Corp. v. Comty. First Fed. Sav. & Loan Ass’n, 840 F.2d 653, 665 (9th Cir.1988), or engaged in a pattern of racketeering activity, see Moore v. Kayport Package Express, Inc., 885 F.2d 531, 541 (9th Cir.1989).
The district court did not abuse its discretion by denying Perry’s motion for leave to amend his complaint because Perry did not present any new facts to support his proposed Second Amended Complaint that would withstand a motion to *635dismiss. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.1995) (“[A] district court does not abuse its discretion in denying a motion to amend where the movant presents no new facts ... and provides no satisfactory explanation for his failure to fully develop his contentions originally.”).
Because the district court properly dismissed Perry’s federal claims, the court did not abuse its discretion in declining to exercise supplemental jurisdiction over the remaining state law claims. See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1143 n. 7 (9th Cir.2003).
The Appellee’s request for judicial notice is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.